
	

114 HRES 31 IH: Condemning the terrorist attacks in Paris, offering condolences to the families of the victims, expressing solidarity with the people of France, and reaffirming fundamental freedom of expression.
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 31
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Mr. Kinzinger of Illinois (for himself and Mr. Blumenauer) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Condemning the terrorist attacks in Paris, offering condolences to the families of the victims,
			 expressing solidarity with the people of France, and reaffirming
			 fundamental freedom of expression.
	
	
 Whereas, on January 7, 2015, armed gunmen violently attacked the offices of the French newspaper Charlie Hebdo in Paris, killing 12 people and injuring at least 11 others;
 Whereas, on January 9, 2015, two suspects in the Charlie Hebdo attack were killed after taking hostages in a printing firm and firing at police;
 Whereas, on January 9, 2015, another gunman perpetrated an anti-Semitic attack on Hyper Cacher, a kosher supermarket, killing four of 19 hostages before French police stormed the building and rescued the surviving hostages;
 Whereas President of the Republic of France Francois Hollande condemned these events as a terrorist attack on the French Republic as a whole and called for a day of national mourning to honor the lives of the courageous political cartoonists, columnists, police officers, and others who were killed and injured;
 Whereas the Republic of France is America’s oldest ally, and the people of the United States owe France an eternal debt of gratitude for our independence and freedom;
 Whereas the people and Governments of the Republic of France and the United States have stood shoulder to shoulder throughout history to defend our shared democratic ideals and values;
 Whereas the people of the Republic of France have always expressed solidarity with the people of the United States, including following the terrorist attacks of September 11, 2001, which claimed the lives of thousands of innocent civilians in the United States;
 Whereas United Nations Secretary General Ban Ki-moon, together with the President of the United Nations General Assembly and the United Nations Security Council, has expressed outrage over these cold-blooded and unjustifiable terrorist attacks in Paris;
 Whereas the Universal Declaration of Human Rights, adopted by the United Nations General Assembly on December 10, 1948, holds that everyone has the right to freedom of opinion and expression; this right includes freedom to hold opinions without interference and to seek, receive and impart information and ideas through any media and regardless of frontiers;
 Whereas the show of solidarity from hundreds of thousands of people in the Republic of France, the United States, and worldwide under the banner Je suis Charlie (I am Charlie) makes known that the international community of nations stands together to reaffirm freedom of expression and to denounce terrorism;
 Whereas Muslim majority nations around the world, including Jordan, Saudi Arabia, Egypt, Turkey, Malaysia, Morocco, Iran, Lebanon, Indonesia, Bahrain, Morocco, Algeria, and Qatar, and leading institutions such as the Arab League, Egypt’s al-Azhar University and the Organization of Islamic Cooperation have all condemned and rejected these terrorist attacks as contrary to the Islamic faith;
 Whereas on Sunday, January 11, 2015, more than 40 world leaders and 1,000,000 people gathered to march in Paris honoring the victims of the terrorist attacks;
 Whereas the outpouring of support from people around the world reveals that an attack on the free press in the Republic of France is an attack on human liberties; and
 Whereas the people and Government of the United States stand in solidarity with our French allies and renew our common support for democracy and freedom, including freedom of the press and freedom of religion: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the terrorist attacks and cowardly murders at the offices of the French newspaper Charlie Hebdo and kosher market Hyper Cacher in Paris;
 (2)expresses its deepest condolences to the families of the victims of these attacks and to the Republic of France;
 (3)expresses our solidarity with the people of the Republic of France and pays tribute to our shared values, ideals, and liberties, including the freedom of thought and expression and freedom of the press;
 (4)recognizes the statements from Muslim majority nations and leaders across the world that terrorist attacks purportedly conducted in the name of Islam such as the attacks in Paris are an affront to the Muslim faith; and
 (5)reaffirms our support for the Government of France to bring the perpetrators of this violence to justice and to prevent future attacks.
			
